 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    KEITH A. BROWN,                                 Case No. 1:18-cv-00470-JDP
12                       Plaintiff,                   SCREENING ORDER
13           v.                                       FINDINGS AND RECOMMENDATIONS
                                                      THAT PLAINTIFF BE PERMITTED TO
14    JENNIFER SHAFFER, et al.,                       PROCEED ON COGNIZABLE CLAIMS AND
                                                      THAT NON-COGNIZABLE CLAIMS BE
15                       Defendants.                  DISMISSED WITH LEAVE TO AMEND
16                                                    OBJECTIONS, IF ANY, DUE IN 14 DAYS
17                                                    ECF No. 11
18                                                    ORDER DIRECTING CLERK OF COURT TO
                                                      ASSIGN CASE TO DISTRICT JUDGE
19

20
21          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought
22   under 42 U.S.C. § 1983. Plaintiff’s first amended complaint, filed April 23, 2019, ECF No. 11, is
23   before the court for screening under 28 U.S.C. § 1915A. The court finds that plaintiff has stated
24   due process claims against defendants Shaffer, Minor, and O’Hara. The court will recommend
25   that plaintiff’s remaining claims be dismissed without prejudice and that he be granted leave to
26   amend the complaint.
27

28

                                                 1
 1          I.      SCREENING AND PLEADING REQUIREMENTS

 2          A district court must screen a prisoner’s complaint that seeks relief against a governmental

 3   entity, its officer, or its employee. See 28 U.S.C. § 1915A(a). The court must identify any

 4   cognizable claims and dismiss any portion of the complaint that is frivolous or malicious, fails to

 5   state a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

 6   immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

 7          A complaint must contain a short and plain statement that plaintiff is entitled to relief,

 8   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

 9   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

10   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

11   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

12   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

13   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

14   1038 (9th Cir. 2016) (quoting Skinner v. Switzer, 562 U.S. 521, 530 (2011)). Instead, what

15   plaintiff must state is a “claim”—a set of “allegations that give rise to an enforceable right to

16   relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264 n.2 (9th Cir. 2006) (en banc)

17   (citations omitted).

18          The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

19   U.S. 519, 520 (1972) (per curiam). However, the court may dismiss a pro se litigant’s complaint

20   “if it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim
21   which would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir.

22   2017) (quoting Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014)).

23          II.     BACKGROUND

24          California Senate Bill 261 amended California Penal Code section 3051, effective January

25   1, 2016. See Cal. Pen. Code § 3051. The amended California Penal Code section 3051 provides,

26   in certain circumstances, for a hearing by the Board of Parole Hearings (“BPH”) to review parole
27   suitability of any prisoner who was under 23 years of age at the time of the controlling offense.

28   Id. § 3051(a)(1). The statute applies to those who meet the age requirement and who are

                                                  2
 1   sentenced to certain determinate or indeterminate prison terms, but it does not apply to

 2   individuals who meet the age requirement and were sentenced to life in prison without the

 3   possibility of parole. Id. §§ 3051(b)(1)-(3) and (h).

 4             III.    THE FIRST AMENDED COMPLAINT

 5             The court draws the following facts from plaintiff’s first amended complaint,1 ECF No.

 6   11, and accepts them as true for screening purposes. Plaintiff is incarcerated at Valley State

 7   Prison (“VSP”). Id. ¶ 2. Plaintiff sues six individuals in their individual and official capacities:

 8   Jennifer Shaffer, Executive Officer of BPH; Line Brynjulfsen, BPH Forensic Psychologist;

 9   Michelle Minor, BPH Presiding Commissioner; Timothy O’Hara, BPH Deputy Commissioner;

10   J. Lewis, Deputy Director of Correctional Health Care Services; and A. Shoji, Ph.D., VSP Chief

11   of Mental Health. Id. ¶¶ 3-8. Plaintiff also sues BPH and California Department of Corrections

12   and Rehabilitation (“CDCR”) in their official capacities. Id. ¶ 9.

13             “In May 1987 in Los Angeles County, just after his 16th birthday, the plaintiff who is now

14   a 48 year old adult, was arrested and charged as an adult for the murder of Terry Jackson.” Id.

15   ¶ 11. Plaintiff pled guilty to second-degree murder and the court sentenced him to fifteen years to

16   life. Id. ¶ 13.

17             In 2009, plaintiff received a bone-density scan that showed “significant trauma to the

18   skull, ear to ear.” Id. ¶¶ 36-37. At the time of the scan, plaintiff did not remember any such

19   trauma. Id. However, in 2010, plaintiff started to remember “once repressed childhood trauma”

20   of “being hospitalized due to being raped and bludgeoned on the skull” at age six or seven. Id.
21   ¶¶ 38-39. Plaintiff subsequently sought treatment for this newly-discovered injury. Id. ¶¶ 44-45.

22   During such treatment, various doctors opined that the childhood trauma caused a brain injury

23   and plaintiff’s schizophrenia. Id. ¶¶ 45-60. One of plaintiff’s doctors, Dr. Gosek, determined that

24   plaintiff needed a “Frontal Lobe Disorder Assessment” and “had the plaintiff transferred to VSP

25   for the provision of treatment by a neuropsychologist.” Id. ¶¶ 61-62.

26
27

28   1
         In summarizing plaintiff’s complaint, the court mirrors its structure.

                                                   3
 1                  A. First Cause of Action: Violation of Due Process by Defendant Shaffer

 2           “During the 2013-2014 regular sessions, the California [legislature] passed Senate Bill

 3   260 which requires that adults who were incarcerated when they were juveniles for committing

 4   serious felonies, to be afforded a meaningful opportunity to obtain release from prison.” Id. ¶ 68.

 5   The bill, codified as Cal. Penal Code § 3051, establishes parameters for youth-offender parole

 6   hearings. Id. ¶ 69. Section 3051(e) provides that BPH “shall review, and as necessary, revise

 7   existing regulations and adopt new regulations regarding determinations of suitability made.” Id.

 8   ¶ 71.

 9           Plaintiff had his youth-offender parole hearing on February 24, 2017, and BPH denied

10   him parole. Id. ¶ 67. Plaintiff alleges that, prior to this hearing, defendant Shaffer (1) “failed to

11   revise the Board’s existing regulation and adopt new regulations regarding the Board’s

12   determination of suitability in compliance to [§] 3051,” id. ¶ 74, and (2) failed to “establish a

13   process for addressing timely objections to Comprehensive Risk Assessments in writing prior to a

14   hearing” as required by a remedial order that arose out of Johnson v. Shaffer, No. 2:12-CV-1059

15   KJM AC (E.D. Cal. 2015), see id. ¶ 99. Plaintiff made timely objections to a psychological

16   report considered at the hearing, but he was provided no written response to his objections. Id.

17   ¶ 67. Plaintiff contends that Shaffer’s failure to revise the BPH’s deficient procedures shows her

18   bias:

19                           To the extent that the defendant Shaffer failed to comply
                    with the standing Federal remedial order and to the extent that the
20                  defendant Shaffer failed to protect the plaintiff’s Liberty Interest by
21                  adopting parole procedures comporting to P.C. §3051, then the
                    plaintiff’s February 24, 2017, hearing was systemically biased by
22                  an unfair process and procedures deficient to produce reliable
                    results.
23

24   Id. ¶ 80.
25           Plaintiff argues that defendant Shaffer violated his right to procedural due process under
26   the Fourteenth Amendment. Id. ¶¶ 194-96.
27

28

                                                  4
 1                  B. Second Cause of Action: Violation of Due Process by Defendant
                       Brynjulfsen
 2

 3          The psychological report, relied upon by BPH to deny plaintiff’s parole, was created by

 4   defendant Dr. Brynjulfsen, a BPH forensic psychologist. Id. ¶¶ 82, 96. Defendant Brynjulfsen’s

 5   psychological report “declared the plaintiff [to be] the highest risk for future violence potential

 6   based upon . . . factual misrepresentation[s].” Id. ¶ 95. During the evaluation that led to the

 7   report, plaintiff asked defendant Brynjulfsen whether “the psychological instruments being

 8   utilized comport with the standards delineated in Penal Code (P.C.) §3051, e.g., the diminished

 9   culpability of juveniles as compared to that of adults, the hallmark features of youth and any

10   subsequent growth and increased maturity.” Id. ¶ 87. Defendant Brynjulfsen responded that “the

11   BPH is only required to consider the youthful offender law, and need only evaluate the offender

12   using the standard instruments for regular offender evaluations, i.e., HCR-20, PCL-R and

13   Ls/CMI.” Id. ¶ 88. Defendant Brynjulfsen proceeded to conduct the evaluation in an insensitive

14   manner, and she stopped plaintiff from fully describing his head trauma and mental health status.

15   Id. ¶¶ 90-94. Plaintiff argues that defendant Brynjulfsen violated his rights under the First and

16   Fourteenth Amendments. Id. ¶ 197.

17                  C. Third Cause of Action: Violation of Due Process by Defendants Minor
                       and O’Hara
18

19          “Pursuant to Johnson V. Shaffer, et al. E.D. Cal. No 2:12-CV-01059 KJM, ‘… no later

20   than July 1, 2016, the Board will establish a process for addressing timely objections to

21   Comprehensive Risk Assessments in writing prior to a hearing…’” Id. ¶ 99. “Title 15 Div 2

22   Chapter 3 § 22470(e) states, ‘… if substantial error is identified, as defined by error which could

23   affect that basis for the ultimate assessment of an inmate’s potential for future violence, the

24   Board’s chief psychologist will review the report to determine if, a new report should be

25   completed; if not completed, an explanation of the validity of the existing report shall be

26   prepared.’” Id. ¶ 100.

27          Plaintiff reviewed the psychological report “and found several substantial errors that the

28   highest risk for future violence assessment had been based upon.” Id. ¶ 97. Accordingly, he

                                                  5
 1   lodged objections to the report with BPH. Id. ¶¶ 101-06. Plaintiff had a hearing before BPH on

 2   February 24, 2017, and BPH failed to address his objections adequately. Id. ¶ 107. At the

 3   hearing, defendants Minor and O’Hara acknowledged plaintiff’s objections but denied plaintiff

 4   parole anyway. Id. ¶¶ 108-09. During the hearing, defendant Minor interrupted plaintiff

 5   repeatedly and “minimized the brain injury.” Id. ¶¶ 110-17. The BPH, including defendants

 6   Minor and O’Hara, denied plaintiff parole in contravention of the weight of the evidence. Id.

 7   ¶¶ 118-22.

 8           Plaintiff contends that defendants’ failure to address his objections demonstrates their

 9   bias:

10                            To the extent due to the plaintiff’s timely lodged objections
                    to errors contained in the BPH FAD [evidentiary] report that the
11                  first tribunal postponed the hearing, and to the extent that BPH
12                  refused to correct or address those errors then reconvened a second
                    tribunal and that second tribunal acknowledged the conflict yet
13                  relied upon the error-plagued FAD [evidentiary] report to deny the
                    plaintiff parole, then the intent of the BPH tribunal must be held to
14                  have been both individually and systemically biased.
15   Id. ¶ 123.
16           Plaintiff argues that defendants Minor and O’Hara violated his rights under the First and
17   Fourteenth Amendments. Id. ¶¶ 198-99.
18                  D. Fourth Cause of Action: Violation of the ADA by BPH and CDCR
19           In BPH’s 2017 decision to deny parole to plaintiff, the primary basis was “BPH[’s] flawed
20   psychological report which made the plaintiff’s misinterpreted disorder the central theme and
21   element.” Id. ¶ 136. “To the extent that the psychological report is flawed and is inextricably
22   linked to the plaintiff’s insight [and] self-help, and the state of California BPH generated and
23   relied on the report to deny parole, then the state of California BPH discriminated against the
24   plaintiff’s disability.” Id. ¶ 137; see also id. ¶ 200. Plaintiff argues that defendants BPH and
25   CDCR’s decision-making process violates Title II of the ADA. Id. ¶¶ 204-05.
26                  E. Fifth Cause of Action: Violation of the ADA and the Eighth Amendment
27                     by Defendants Shoji and Lewis

28           “In early 2015, while housed at Chuckawalla Valley State Prison, plaintiff volunteered for

                                                 6
 1   [Correctional Clinical Case Management System (“CCCMS”)] seeking to identify the . . .

 2   psychological precursors to [his] commitment offense[.]” Id. ¶ 138. Through his involvement in

 3   CCCMS, plaintiff was treated by Dr. Gosek, who “believed that the rape and the beating of the 6

 4   year old petitioner, possibly resulted in the frontal lobe disorder, which ultimately resulted in

 5   schizophrenia spectrum disorder.” Id. ¶¶ 138-42 (capitalization altered). She “recommended that

 6   the petitioner receive a neuropsychological examination to confirm that diagnosis.” Id. ¶ 139.

 7   “On March 5, 2015, Dr. Gosek explained to the petitioner that she (the doctor) believed that the

 8   neurons in the damage[d] area of his brain were not communicating and that the plaintiff needed

 9   to take the anti-psychotic drug Risperdal as an experiment to see if the damages can heal, until the

10   testing.” Id. ¶ 144. Dr. Gosek had plaintiff transferred to VSP because Chuckawalla Valley State

11   Prison “is not a designated treatment facility.” Id. ¶ 146.

12          “Since plaintiff’s arrival at Valley State Prison on April 30, 2015, the Prison Health Care

13   Receivership Corp, through its agents in the VSP Mental Health Department, has refused . . . to

14   provide the neuropsychological evaluation by a certified specialist as required by law and by

15   professional norms.” Id. ¶ 147. In the face of this failure to provide the evaluation, plaintiff filed

16   an administrative grievance “requesting that all of the tests and diagnosis for Frontal Lobe

17   Disorder be ordered and that a thorough investigation into the delaying of treatment be

18   conducted.” Id. ¶ 149. This appeal was granted on December 1, 2015, and VSP Senior

19   Psychologist Supervisor Dr. White scheduled plaintiff for a neuropsychological evaluation in

20   January 2016. Id. ¶ 150.
21          “On February 1, 2016, an unlicensed Intern named Marshall attempted to conduct

22   psychological tests in the guise of neuropsychological tests.” Id. ¶ 151. Plaintiff questioned the

23   intern’s qualifications and asked whether a physical examination of his brain would be conducted.

24   Id. ¶ 152. The intern stated that the tests would be postponed until she could discuss plaintiff’s

25   inquiry with her supervisor. Id. ¶ 153. “Instead of answering plaintiff’s inquiry, on February 16,

26   2016, the Senior Psychologist Supervisor, Dr. S. Rossi, denied the appeal at the second level of
27   review by mischaracterizing that petitioner refused to accept Intern Marshall’s psychological

28   evaluation on February 1st.” Id. ¶ 154.

                                                  7
 1           On October 30, 2016, plaintiff filed a new administrative grievance requesting the care

 2   that had been initiated by Dr. Gosek. Id. ¶ 158. “On January 23, 2017, during an interview with

 3   Dr. Amin and Dr. Griese, . . . plaintiff was . . . informed that the plaintiff is too functional and that

 4   the chief and headquarters did not find any credible basis for the requisite completion of Dr.

 5   Gosek’s Frontal Lobe Disorder Assessment and that CDCR is not obligated to agree to Dr.

 6   Gosek.” Id. ¶ 161. On July 19, 2017, plaintiff’s administrative grievance was denied, but

 7   plaintiff contends there was “no reasonable clinical basis for CDCR not completing Dr. Gosek’s

 8   Frontal Lobe Disorder Assessment on the plaintiff.” Id. ¶ 162.

 9           Plaintiff argues that these facts show deliberate indifference and negligence. Id. ¶¶ 162-

10   88. Specifically, he alleges that defendants A. Shoji and J. Lewis’s actions to deny plaintiff the

11   healthcare requested by Dr. Gosek (1) violated plaintiff’s rights under the Eighth Amendment and

12   (2) were negligent under state law, id. ¶¶ 201-03.

13                   F. Relief Requested

14           Plaintiff prays for declaratory and injunctive relief. Id. at 31-33.

15           IV.     DISCUSSION

16                   A. Requirements under 42 U.S.C. § 1983

17           Section 1983 allows a private citizen to sue for the deprivation of a right secured by

18   federal law. See 42 U.S.C. § 1983; Manuel v. City of Joliet, 137 S. Ct. 911, 916 (2017). To state

19   a claim under 42 U.S.C. § 1983, a plaintiff must (1) allege the deprivation of a right secured by

20   the U.S. Constitution and laws of the United States, and (2) show that the alleged deprivation was
21   committed by a person acting under color of state law. See West v. Atkins, 487 U.S. 42, 48

22   (1988). A person deprives another of a constitutional right, “within the meaning of § 1983, ‘if he

23   does an affirmative act, participates in another’s affirmative act, or omits to perform an act which

24   he is legally required to do that causes the deprivation of which complaint is made.’”

25   Preschooler II v. Clark Cty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting

26   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)).
27           “The Eleventh Amendment prohibits federal courts from hearing suits brought against an

28   unconsenting state.” Brooks v. Sulphur Springs Valley Elec. Coop., 951 F.2d 1050, 1053 (9th

                                                   8
 1   Cir. 1991) (internal citations omitted). A governmental agency that is an arm of the state is not a

 2   person for purposes of § 1983. See Howlett v. Rose, 496 U.S. 356, 365 (1990); Sato v. Orange

 3   Cty. Dep’t of Educ., 861 F.3d 923, 928 (9th Cir. 2017) (explaining agencies of the state are

 4   immune under the Eleventh Amendment from private damages or suits for injunctive relief

 5   brought in federal court). CDCR and BPH have been determined to be arms of the state and

 6   therefore protected from suit under § 1983. See Brown v. Dep’t of Corr. & Rehab., 554 F.3d 747,

 7   752 (9th Cir. 2009) (holding that CDCR entitled to Eleventh Amendment immunity); Jones v.

 8   Reardon, No. 2:17-cv-0469 AC P, (E.D. Cal. July 10, 2017) (“The California Board of Parole

 9   Hearings, a state agency, is immune from damages suits under the Eleventh Amendment.”).

10   Considering the foregoing, defendants CDCR and BPH are immune from suit under the Eleventh

11   Amendment. On the other hand, the six remaining defendants—state prison employees who can

12   be inferred to have acted under color of state law—are proper defendants. See Paeste v. Gov’t of

13   Guam, 798 F.3d 1228, 1238 (9th Cir. 2015) (“[G]enerally, a public employee acts under color of

14   state law while acting in his official capacity or while exercising his responsibilities pursuant to

15   state law.” (quoting West v. Atkins, 487 U.S. 42, 50 (1988))).

16          We next consider whether plaintiff has alleged that each of these six defendants—Shaffer,

17   Brynjulfsen, Minor, O’Hara, Lewis, and Shoji—personally participated in the alleged

18   constitutional deprivations as required by § 1983. See Preschooler II, 479 F.3d at 1183. Plaintiff

19   plausibly alleges that defendants Shaffer, Brynjulfsen, Minor, O’Hara, and Shoji personally

20   participated in the alleged deprivations. Plaintiff contends that Shaffer failed to perform her duty
21   to “timely establish the protocols for objections to the psychological evidentiary reports.” Id.

22   ¶ 66. Plaintiff contends that Brynjulfsen created a psychological report that was based on factual

23   misrepresentations. Id. ¶ 95. Plaintiff contends that Minor and O’Hara denied him parole via a

24   hearing that lacked due process. Id. ¶¶ 108-22. Plaintiff contends that Shoji declined to authorize

25   a Frontal Lobe Assessment that plaintiff required. Id. ¶¶ 185, 189.

26          Plaintiff does not plausibly allege that defendant Lewis personally participated in the
27   alleged deprivations; instead, he seems to rely on a theory of vicarious liability. See Ashcroft v.

28   Iqbal, 129 S. Ct. 1937, 1948 (2009) (“[V]icarious liability is inapplicable to Bivens and § 1983

                                                  9
 1   suits[;] a plaintiff must plead that each Government-official defendant, through the official’s own

 2   individual actions, has violated the Constitution.”). Plaintiff contends that Lewis, a Deputy

 3   Director of Correctional Health Care Services “found the plaintiff’s mental state too functional”

 4   to warrant the Frontal Lobe Assessment, id. ¶ 181, but plaintiff fails to allege any specific facts

 5   beyond this statement. Accordingly, plaintiff fails to allege the requisite personal participation by

 6   Lewis required to bring a claim under § 1983.

 7          The remaining question is whether defendants Shaffer, Brynjulfsen, Minor, O’Hara, and

 8   Shoji’s alleged actions state claims upon which relief can be granted.

 9                  B. Due Process

10          The Fourteenth Amendment to the U.S. Constitution provides that “[n]o State shall . . .

11   deprive any person of life, liberty, or property, without due process of law.” U.S. Const. amend.

12   XIV, § 1. A § 1983 claim based upon procedural due process has two elements: “We first ask

13   whether there exists a liberty or property interest of which a person has been deprived, and if so

14   we ask whether the procedures followed by the State were constitutionally sufficient.” Swarthout

15   v. Cooke, 562 U.S. 216, 219 (2011).

16                         i.   The Liberty Interest

17          Plaintiff alleges that he has a “guaranteed Liberty Interest to being paroled pursuant to

18   Penal Code § 3051.” ECF No. 1 ¶ 98. This assertion rests on solid ground. See Cal. Penal Code

19   § 3041(b) (providing that the parole board “shall set a release date unless it determines that . . .

20   consideration of the public safety requires a more lengthy period of incarceration”) (emphasis
21   added); Miller v. Oregon Bd. of Parole and Post Prison Supervision, 642 F.3d 711, 714 (9th Cir.

22   2011) (“A state parole statute establishes a protected liberty interest in parole when it uses

23   language that creates a presumption that the prisoner will be paroled if certain conditions are

24   satisfied.”); McQuillion v. Duncan, 306 F.3d 895, 902 (9th Cir. 2002) (“California’s parole

25   scheme gives rise to a cognizable liberty interest in release on parole.”), overruled on other

26   grounds by Swarthout v. Cooke, 562 U.S. 216 (2011). Plaintiff thus has sufficiently alleged the
27   first element of a Due Process violation.

28

                                                  10
 1                       ii.   The Process That Is Due

 2          “To satisfy the final element of a Due Process violation, plaintiffs must sufficiently allege

 3   that the procedures used to deprive them of parole are deficient under the Due Process Clause.”

 4   Johnson v. Shaffer, No. 2:12-CV-1059 KJM AC, 2014 WL 6834019, at *8 (E.D. Cal. Dec. 3,

 5   2014), report and recommendation adopted, No. 2:12-CV-1059 KJM AC, 2015 WL 2358583

 6   (E.D. Cal. May 15, 2015). “In the context of parole, . . . the procedures required are minimal.”

 7   Swarthout, 562 U.S. at 220. Due process requires that the state furnish a parole applicant with an

 8   opportunity to be heard and a statement of reasons for a denial of parole. See Greenholtz v.

 9   Inmates of Nebraska Penal & Corr. Complex, 442 U.S. 1, 16 (1979). “The Constitution does not

10   require more.” Id.; accord Cooke, 562 U.S. at 220 (citation omitted); Styre v. Adams, 645 F.3d

11   1106, 1108 (9th Cir. 2011).

12          Even though Swarthout and Greenholtz require only minimal procedural protections, the

13   Due Process Clause guarantees a fair process before a fair tribunal:

14                  This court is not aware of any Supreme Court or Ninth Circuit
                    authority holding that Due Process is satisfied by notice and an
15                  opportunity to be heard before a tribunal whose decisions are
                    substantially determined by a biased process, nor have defendants
16                  cited any such cases to the court. Accordingly, this court does not
                    conclude that Swarthout or Greenholtz overruled, sub rosa, well-
17                  settled authority requiring that in any hearing required by the Due
                    Process clause, the opportunity to be heard must [be] afforded
18                  before an unbiased adjudicator in an unbiased process. See, e.g.,
                    Morrissey v. Brewer, 408 U.S. 471, 489 (1972) (if parole revocation
19                  procedure includes a hearing, Due Process requires it occur before
                    “a ‘neutral and detached’ hearing body”); In re Murchison, 349
20                  U.S. at 136 (criminal contempt trial requires a judge who is not
                    biased, and is free from the appearance of bias); O’Bremski, 915
21                  F.2d at 422 (plaintiff “is correct in his contention that” under the
                    Due Process Clause, “he was entitled to have his release date
22                  considered by a parole board that was free from bias or prejudice”);
                    Sellars, 641 F.2d at 1303 (task of parole board officials is to render
23                  impartial decisions).

24   Johnson v. Shaffer, No. 2:12-CV-1059 KJM AC, 2014 WL 6834019, at *12 (E.D. Cal. Dec. 3,

25   2014), report and recommendation adopted, No. 2:12-CV-1059 KJM AC, 2015 WL 2358583

26   (E.D. Cal. May 15, 2015). In Johnson, a class consisting of California state prisoners who are
27   serving life sentences and are eligible for parole consideration after having served their minimum

28   terms, challenged the constitutionality of the protocol adopted by BPH for the preparation of

                                                11
 1   psychological risk assessment reports to be considered in determining prisoners’ suitability for

 2   parole. Johnson v. Shaffer, No. 2:12-CV-1059 KJM AC (E.D. Cal. filed Apr. 20, 2012). The

 3   court in Johnson found that the representative plaintiff stated a bias claim against the panel

 4   because he alleged that the panel relied on a psychological report that it acknowledged had

 5   substantial errors—such as unfounded assertions that the plaintiff had a significant history of

 6   violence, psychopathy, and Antisocial Personality Disorder—to deny the plaintiff parole. Id. at

 7   *14. The court reasoned that these allegations showed that the BPH panel was biased and thereby

 8   violated the Due Process Clause of the Fourteenth Amendment.

 9           Here, plaintiff alleges facts that satisfy the second element of a Due Process violation for

10   his claims against defendants Shaffer, Minor, and O’Hara. He does not, however, satisfy the

11   second element against defendant Brynjulfsen. We will discuss each claim in turn.

12                              a. Violation of Due Process by Defendant Shaffer

13           Plaintiff alleges that defendant Shaffer violated his procedural due process rights because

14   (1) she “failed to revise the Board’s existing regulation and adopt new regulations regarding the

15   Board’s determination of suitability in compliance to [§] 3051,” ECF No. 1 ¶ 74, and (2) she

16   failed to “establish a process for addressing timely objections to Comprehensive Risk

17   Assessments in writing prior to a hearing” as required by a remedial order that arose out of

18   Johnson v. Shaffer, id. ¶ 99. Plaintiff contends that these failures show her bias:

19                           To the extent that the defendant Shaffer failed to comply
                    with the standing Federal remedial order and to the extent that the
20
                    defendant Shaffer failed to protect the plaintiff’s Liberty Interest by
21                  adopting parole procedures comporting to P.C. §3051, then the
                    plaintiff’s February 24, 2017, hearing was systemically biased by
22                  an unfair process and procedures deficient to produce reliable
                    results.
23

24   Id. ¶ 80.
25           Construing plaintiff’s complaint liberally, plaintiff’s allegations state a claim under the
26   Fourteenth Amendment against defendant Shaffer under a Johnson-type bias theory. Plaintiff
27   alleges that “Shaffer had not established a policy in the full compliance to the [Johnson] remedial
28

                                                  12
 1   order, which has resulted in subjecting the plaintiff to a biased process deficient to produce

 2   reliable results.” Id. ¶ 194. Even though Swarthout and Greenholtz require only minimal

 3   procedural protections, the Due Process Clause guarantees a fair process before a fair tribunal,

 4   and plaintiff has sufficiently alleged that defendant deprived him of this protection by failing to

 5   promulgate procedures that would ensure a fair process.

 6                               b. Violation of Due Process by Defendant Brynjulfsen

 7           Plaintiff alleges that defendant Brynjulfsen violated his procedural due process rights

 8   because Brynjulfsen issued a psychological report, based on errors, “that made light of, and

 9   marginalized the plaintiff for raising DUE Process concerns; that did not find the plaintiff’s

10   childhood trauma constituted sufficient diminished culpability of juveniles as compared to adults;

11   that did not find the plaintiff’s early life indicative of the hallmark features of youth; and, that did

12   not find any changes in the plaintiff’s behavior to be regard as any subsequent growth and

13   increased maturity.” ECF No. 1 ¶¶ 94-95. Defendant Brynjulfsen also allegedly used testing

14   instruments that may not have comported with § 3051. See id. ¶¶ 87-89. The BPH relied on this

15   report to deny plaintiff parole.

16           Plaintiff’s allegations fail to state a claim under the Fourteenth Amendment2 because

17   defendant Brynjulfsen was neither a decision-maker in the tribunal that denied plaintiff parole nor

18   responsible for setting the hearing’s procedures. Thus, she could not have violated plaintiff’s due

19   process rights. To the extent plaintiff seeks to base his claim against Brynjulfsen on an alleged

20   failure to use the proper psychological testing instruments in contravention of state law, this is not
21   a cognizable constitutional violation. See Engle v. Isaac, 456 U.S. 107, 121 n.21 (1982) (“We

22   have long recognized that a ‘mere error of state law’ is not a denial of due process.”).

23                               c. Violation of Due Process by Defendants Minor and O’Hara

24           Plaintiff alleges that defendants Minor and O’Hara violated his procedural due process

25   rights because they failed to address adequately his objections to the errors in Brynjulfsen’s

26   psychological report. Id. ¶ 101-07. At the hearing, defendants Minor and O’Hara acknowledged
27
     2
      Plaintiff also argues that he has a First Amendment “right to be heard” claim against defendant
28   Brynjulfsen. ECF No. 1 ¶ 197. However, there is no such First Amendment right.

                                                   13
 1   plaintiff’s objections but denied plaintiff parole anyway. Id. ¶¶ 108-09. During the hearing,

 2   defendant Minor interrupted plaintiff repeatedly and “minimized the brain injury.” Id. ¶¶ 110-17.

 3   The BPH, including defendants Minor and O’Hara, denied plaintiff parole in contravention of the

 4   weight of the evidence. Id. ¶¶ 118-22. Plaintiff contends that defendants’ failure to address his

 5   objections demonstrates their bias:

 6                            To the extent due to the plaintiff’s timely lodged objections
                    to errors contained in the BPH FAD [evidentiary] report that the
 7
                    first tribunal postponed the hearing, and to the extent that BPH
 8                  refused to correct or address those errors then reconvened a second
                    tribunal and that second tribunal acknowledged the conflict yet
 9                  relied upon the error-plagued FAD [evidentiary] report to deny the
                    plaintiff parole, then the intent of the BPH tribunal must be held to
10                  have been both individually and systemically biased.
11

12   Id. ¶ 123.

13          Plaintiff’s allegations state claims under the Fourteenth Amendment3 against defendants

14   Minor and O’Hara under a Johnson-type bias theory. Plaintiff alleges that defendants knew that

15   Brynjulfsen’s report contained false information yet nonetheless relied upon the report to deny

16   plaintiff parole. See id. ¶¶ 198-99. Even though Swarthout and Greenholtz require only minimal

17   procedural protections, the Due Process Clause guarantees a fair process before a fair tribunal,

18   and plaintiff has sufficiently alleged that defendants deprived him of this protection.

19                  C. ADA Violation

20          Plaintiff has not properly named a defendant against whom his ADA claims may be

21   asserted. Nonetheless, considering plaintiff’s pro se status, the court will explain certain of the

22   legal standards pertaining to ADA claims. Plaintiff should consider the following standards if he

23   reasserts this claim in an amended complaint against a properly-named defendant:

24          Title II of the ADA provides:

25

26   3
      Plaintiff also argues that he has a First Amendment claim against defendants Minor and O’Hara
27   because they interfered with his right to a hearing. See ECF No. 1 ¶¶ 198-99. However, there is
     no such First Amendment right; his due process claim must be brought under the Fourteenth
28   Amendment.

                                                 14
 1          Subject to the provisions of this subchapter, no qualified individual with a
            disability shall, by reason of such disability, be excluded from participation in or
 2          be denied the benefits of the services, programs, or activities of a public entity, or
 3          be subjected to discrimination by any such entity.

 4   42 U.S.C. § 12132. To establish a violation of Title II of the ADA, “a plaintiff must show: (1) he

 5   is a ‘qualified individual with a disability’; (2) he was either excluded from participation in or

 6   denied the benefits of a public entity’s services, programs or activities, or was otherwise

 7   discriminated against by the public entity; and (3) such exclusion, denial of benefits, or

 8   discrimination was by reason of his disability.” Weinreich v. Los Angeles Cty. Metro. Transp.

 9   Auth., 114 F.3d 976, 978 (9th Cir. 1997) (alteration omitted) (quoting 42 U.S.C. § 12132). The

10   Supreme Court has held that “[s]tate prisons fall squarely within the statutory definition of ‘public

11   entity.’” Pennsylvania Dep’t of Corrs. v. Yeskey, 524 U.S. 206, 210 (1998) (quoting 42 U.S.C. §

12   12131(1)(B)).

13          Plaintiff bears the burden of proving that he is disabled under the Act. See Bates v. United

14   Parcel Serv., 511 F.3d 974, 990 (9th Cir. 2007). The ADA defines a disability as “(A) a physical

15   or mental impairment that substantially limits one or more major life activities of [an] individual;

16   (B) a record of such an impairment; or (C) being regarded as having such an impairment (as

17   described in paragraph (3)).” 42 U.S.C. § 12102(1)(A)-(C)).

18          To determine whether an impairment substantially limits an individual, a court considers

19   “the nature, severity, duration, and impact of the impairment.” Fraser v. Goodale, 342 F.3d

20   1032, 1038 (9th Cir. 2003). Whether a plaintiff “has a disability covered by the ADA is an

21   individualized inquiry.” Bragdon v. Abbott, 524 U.S. 624, 657 (1998).

22                   D. Deliberate Indifference to Serious Medical Needs

23          “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an inmate

24   must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,

25   1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). The two-part test for

26   deliberate indifference requires the plaintiff to show (1) “‘a serious medical need’ by

27   demonstrating that ‘failure to treat a prisoner’s condition could result in further significant injury

28   or the unnecessary and wanton infliction of pain,’” and (2) “the defendant’s response to the need

                                                  15
 1   was deliberately indifferent.” Jett, 439 F.3d at 1096 (quoting McGuckin v. Smith, 974 F.2d 1050,

 2   1059 (9th Cir. 1992), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133,

 3   1136 (9th Cir. 1997) (en banc) (internal quotations omitted)). “This second prong—defendant’s

 4   response to the need was deliberately indifferent—is satisfied by showing (a) a purposeful act or

 5   failure to respond to a prisoner’s pain or possible medical need and (b) harm caused by the

 6   indifference.” Id. (citing McGuckin, 974 F.2d at 1060). Indifference may be manifested “when

 7   prison officials deny, delay or intentionally interfere with medical treatment, or it may be shown

 8   by the way in which prison physicians provide medical care.” Id. When a prisoner alleges a

 9   delay in receiving medical treatment, the delay must have led to further harm for the prisoner to

10   make a claim of deliberate indifference to serious medical needs. See McGuckin, 974 F.2d at

11   1060 (citing Shapely v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985)).

12         “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051, 1060

13   (9th Cir. 2004). “Under this standard, the prison official must not only ‘be aware of the facts

14   from which the inference could be drawn that a substantial risk of serious harm exists,’ but that

15   person ‘must also draw the inference.’” Id. at 1057 (quoting Farmer, 511 U.S. at 837). “If a

16   prison official should have been aware of the risk, but was not, then the official has not violated

17   the Eighth Amendment, no matter how severe the risk.” Id. (quoting Gibson v. County of

18   Washoe, 290 F.3d 1175, 1188 (9th Cir. 2002)). “A showing of medical malpractice or negligence

19   is insufficient to establish a constitutional deprivation under the Eighth Amendment.” Id. at 1060.

20   “[E]ven gross negligence is insufficient to establish a constitutional violation.” Id. (citing Wood
21   v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990)). Additionally, a difference of opinion

22   between an inmate and prison medical personnel—or between medical professionals—on

23   appropriate medical diagnosis and treatment is not enough to establish a deliberate indifference

24   claim. See Toguchi, 391 F.3d at 1058; Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989).

25        Plaintiff has failed to state a deliberate indifference claim against defendant Shoji. Plaintiff

26   alleges that his prior doctor, Dr. Gosek, recommended that plaintiff receive a neuropsychological
27   examination called a Frontal Lobe Disorder Assessment. ECF No. 1 ¶ 139. Subsequent doctors

28   declined to authorize this examination, informing plaintiff that he was “too functional and that the

                                                 16
 1   chief and headquarters did not find any credible basis for the requisite completion of Dr. Gosek’s

 2   Frontal Lobe Disorder Assessment and that CDCR is not obligated to agree to Dr. Gosek.” Id.

 3   ¶ 161. Plaintiff appealed this decision, and defendant Shoji denied the appeal. Id. ¶ 181. These

 4   allegations fail to satisfy either prong of the deliberate indifference inquiry. The first prong—

 5   demonstration of a serious medical need—is not satisfied because plaintiff only alleges that the

 6   assessment will allow him to “identify his precursors to the [commitment] offense,” ECF No. 1

 7   ¶ 188, not that he has any medical need for the assessment. The second prong is likewise

 8   unsatisfied because plaintiff’s allegations fail to show either Shoji’s failure to respond to

 9   plaintiff’s need or harm resulting from the lack of the examination.

10                    E. Negligence

11          The California Government Claims Act requires that a tort claim against a public entity or

12   its employees be presented to the Department of General Services’ Government Claims Program

13   no more than six months after the cause of action accrues. Cal. Gov’t Code §§ 905.2, 910, 911.2,

14   945.4, 950-950.2. Presentation of a written claim and action on or rejection of the claim are

15   conditions precedent to suit. DiCampli-Mintz v. Cnty. of Santa Clara, 55 Cal. 4th 983, 989-90

16   (2012); see also Mangold v. California Pub. Utils. Comm’n, 67 F.3d 1470, 1477 (9th Cir. 1995).

17   To state a tort claim against a public employee, a plaintiff must allege compliance with

18   California’s Government Claims Act. DiCampli-Mintz, 55 Cal. 4th at 990; see also Mangold, 67

19   F.3d at 1477.

20          Plaintiff alleges that defendant Shoji was negligent under state law, ECF No. 11 ¶ 203, but
21   he has not alleged compliance with the Government Claims Act. Accordingly, plaintiff has failed

22   to state any state-law tort claims.

23          V.        CONCLUSION

24          The court has screened plaintiff’s complaint and concludes that plaintiff has stated due

25   process claims against defendants Shaffer, Minor, and O’Hara. The court will recommend that

26   plaintiff’s remaining claims be dismissed without prejudice and that he be granted leave to amend
27   the complaint.

28          Should plaintiff choose to amend the complaint, the amended complaint should be brief,

                                                  17
 1   Fed. R. Civ. P. 8(a), but must state what each named defendant did that led to the deprivation of

 2   plaintiff’s constitutional or other federal rights. See Iqbal, 556 U.S. at 678; Jones v. Williams,

 3   297 F.3d 930, 934 (9th Cir. 2002). Plaintiff must set forth “sufficient factual matter . . . to ‘state a

 4   claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

 5   at 570). There is no respondeat superior liability, and each defendant is only liable for his or her

 6   own misconduct. See id. at 677. Plaintiff must allege that each defendant personally participated

 7   in the deprivation of his rights. Jones, 297 F.3d at 934 (emphasis added). Plaintiff should note

 8   that a short, concise statement of the allegations in chronological order will assist the court in

 9   identifying his claims. Plaintiff should name each defendant and explain what happened,

10   describing personal acts by the individual defendant that resulted in the violation of plaintiff’s

11   rights. Plaintiff should also describe any harm he suffered from the violation of his rights.

12   Plaintiff should not fundamentally alter his complaint or add unrelated issues. See Fed. R. Civ. P.

13   18; George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (“Unrelated claims against different

14   defendants belong in different suits . . . .”).

15           Any amended complaint will supersede the original complaint, Lacey v. Maricopa

16   County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en banc), and it must be complete on its face

17   without reference to the prior, superseded pleading, see E.D. Cal. Local Rule 220. Once an

18   amended complaint is filed, the original complaint no longer serves any function in the case.

19   Therefore, in an amended complaint, as in an original complaint, each claim and the involvement

20   of each defendant must be sufficiently alleged. The amended complaint should be titled “Second
21   Amended Complaint,” refer to the appropriate case number, and be an original signed under

22   penalty of perjury.

23           IV.     ORDER

24           The clerk of court is directed to assign this case to a district judge, who will preside over

25   this case. The undersigned will remain as the magistrate judge assigned to the case.

26           V.      RECOMMENDATIONS
27           Under 28 U.S.C. § 636(c)(1), all parties named in a civil action must consent to a

28   magistrate judge’s jurisdiction before that jurisdiction vests for “dispositive decisions.” Williams

                                                       18
 1   v. King, 875 F.3d 500, 504 (9th Cir. 2017). No defendant has appeared or consented to a

 2   magistrate judge’s jurisdiction, so any dismissal of a claim requires an order from a district judge.

 3   Id. Thus, the undersigned submits the following findings and recommendations to a United

 4   States District Judge under 28 U.S.C. § 636(b)(l):

 5            1. Plaintiff states due process claims against defendants Shaffer, Minor, and O’Hara.

 6            2. Plaintiff’s remaining claims should be dismissed without prejudice, and plaintiff

 7               should be granted leave to amend the complaint.

 8            3. If plaintiff files an amended complaint, defendants Shaffer, Minor, and O’Hara should

 9               not be required to respond until the court screens the amended complaint.

10            Within fourteen days of service of these findings and recommendations, plaintiff may file

11   written objections with the court. If plaintiff files such objections, he should do so in a document

12   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is

13   advised that failure to file objections within the specified time may result in the waiver of rights

14   on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v.

15   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

16
     IT IS SO ORDERED.
17

18
     Dated:      May 13, 2019
19                                                        UNITED STATES MAGISTRATE JUDGE
20
21

22   No. 203
23

24

25

26
27

28

                                                  19
